GARDEN, JUDGE:
The record in this claim clearly reflects that during fiscal years 1977-78 and 1978-79, the claimant was employed by the respondent, and that although she was employed as a Management Systems Auditor, and paid accordingly, she in fact, during 22 months of this two-year period, was actually performing the duties of a Senior Systems Analyst, a position which entitled her to additional compensation.
The record further reveals that respondent, in failing to pay claimant her proper compensation, was violating the Fair Labor Standards Act (Section 6[d]) as amended by the Equal Pay Act of 1963. The Answer filed by respondent admits that if proper compensation had been paid to the claimant during this 22-month period, she would have received $948.00 as wages. Respondent, in its Answer to the Notice of Claim, admits that this amount is due and owing to the claimant.
With this conclusion we agree, and an award is hereby made in favor of the claimant in the amount of $948.00.
Award of $948.00.